                Case 18-12773-BLS          Doc 12      Filed 12/14/18      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                                Chapter 11

INTERTOUCH HOLDINGS LLC,                              Case No. 18-12772 (BLS)

                         Debtor.
In re:
                                                      Chapter 11
INTERTOUCH TOPCO LLC,
                                                      Case No. 18-12773 (BLS)
                         Debtor.

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the certification blow, counsel moves the admission pro hac
vice of Patrick M. Birney, Esq. of Robinson & Cole LLP, to represent creditor, Gate Worldwide
Holdings LLC in these actions.
Dated: December 14, 2018                      /s/ Lucian B. Murley
                                              Lucian B. Murley (DE Bar No. 4892)
                                              SAUL EWING ARNSTEIN & LEHR LLP
                                              1201 N. Market Street, Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899-1266
                                              (302) 421-6898
             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court. I am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
Connecticut and the Commonwealth of Massachusetts. I submit to the disciplinary jurisdiction of the
Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules and the Standing Order for District Court Fund
revised 8/31/16. I further certify that the annual fee $25.00 has been paid to the Clerk of Court for
District Court.
                                              /s/ Patrick M. Birney
                                              Patrick M. Birney
                                              ROBINSON & COLE LLP
                                              666 Third Avenue
                                              New York, NY 10017
                                              (212) 451-2900
                                              pbirney@rc.com
                                   ORDER GRANTING MOTION
         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
